Exhibit 10.28

--------------------------------------------------------------------------------

 
DEBT EXTENSION AGREEMENT
 
This Debt Extension Agreement (this “Agreement”) is made and entered into as of
this  27th day of January 2020, by and between G. S. Beckwith Gilbert, of 35
Vista Drive, Greenwich, CT 06830 (“Lender”), and PASSUR Aerospace, Inc.
(formerly MEGADATA CORPORATION), a New York corporation, with a principal place
of business at One Landmark Square, Suite 1900, Stamford, CT 06901 (“Borrower”
or “PASSUR Aerospace”):
 
WITNESSETH
 
WHEREAS, PASSUR Aerospace has issued a promissory note to Lender for value
received; and
 
WHEREAS, Lender and PASSUR Aerospace desire to modify certain terms and
conditions of the debt extension agreement that was signed on January 28, 2019
that extended the original note to November 1, 2020 (the “Fifth Replacement
Note”), as of the date of this Agreement and issue a sixth replacement
promissory note (the “Sixth Replacement Note”) in exchange for the Fifth
Replacement Note and other value received upon the terms and conditions set
forth herein (the “Exchange”); and
 
WHEREAS, the total amount due and owing under the promissory note as of January
27, 2020 is $9,070,951, equal to a principal of $8,670,000 and accrued interest
of $400,951, under the terms of the Sixth Replacement Note.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:
 
1.   MODIFICATION OF PREVIOUS NOTES:
 
The Fifth Replacement Note shall be exchanged for the Sixth Replacement Note as
set forth herein.  Notwithstanding the foregoing, after the effectiveness of the
Exchange, PASSUR Aerospace and the Lender agree that PASSUR Aerospace shall pay
to Lender all of the accrued interest as of the date hereof under the Fifth
Replacement Note, which is equal to $400,951, under the terms of the Sixth
Replacement Note.

--------------------------------------------------------------------------------

 
2.   ISSUANCE AND TERMS OF SIXTH REPLACEMENT NOTE; THE EXCHANGE:
 
For value received, on the date hereof, PASSUR Aerospace shall issue the Sixth
Replacement Note to Lender in the aggregate amount of $9,070,951, equal to a
principal of $8,670,000 and accrued interest of $400,951, in exchange for the
Fifth Replacement Note.  The Sixth Replacement Note will be in the form attached
as Exhibit A hereto and will have the following terms:
(a)
TERM.  The principal and accrued interest amount of the Sixth Replacement Note,
shall be paid in full on or by November 1, 2021.



(b)
INTEREST. The Sixth Replacement Note or any New Replacement Note shall bear
interest on the unpaid principal amount, from the date of issuance until paid in
full at maturity. Interest shall be payable at the annual rate of 9¾% from
January 27, 2020 to November 1, 2021 payable in cash. Interest payments shall be
made annually at October 31 of each year.



(c)
PREPAYMENT TERMS. The Sixth Replacement Note or any New Replacement Note plus
accrued interest may be prepaid in full at anytime without penalty.



(d)
SECURITY INTEREST: The security interest previously conveyed to lender shall
continue in full force and effect as an integral part of the Sixth Replacement
Note, as described in Section 3 of the Sixth Replacement Note.



3.   MISCELLANEOUS.
 
(a) AMENDMENT AND MODIFICATION.  This Agreement may be amended, modified and
supplemented only by a written instrument signed by all of the parties hereto
expressly stating that such instrument is intended to amend, modify or
supplement this Agreement.
 
(b) ENTIRE AGREEMENT.  This Agreement and the Sixth Replacement Note contain the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters.
 
(c) SEVERABILITY.  If any provision of this Agreement shall be determined to be
invalid or unenforceable under law, such determination shall not affect the
validity or enforceability of the remaining provisions of this Agreement.
 
(d) GOVERNING LAW; JURISDICTION.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflicts of law rules of such state.
 
(e) COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party, it
being understood that both parties need not sign the same counterpart.


[Signature page follows]

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written above.
 





PASSUR Aerospace, Inc.
One Landmark square, Suite 1900
Stamford, CT 06901
 
By: /s/James T. Barry
Name:  James T. Barry
Title:  President and Chief Executive Officer
 
By: /s/Louis J. Petrucelly
Name: Louis J. Petrucelly
Title:  Chief Financial Officer
 


 
LENDER
G.S. Beckwith Gilbert
35 Vista Drive
Greenwich, CT 06830
 
By: /s/G.S. Beckwith Gilbert
Name:  G.S. Beckwith Gilbert


January 27, 2020





--------------------------------------------------------------------------------